Kansas City Southern Railway
                                                                               Co. and Jose




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                           January 8, 2015

                                        No. 04-14-00354-CV

    Luz CHAVEZ, Individually, and as Representative of the Estates of Rudolph Chavez, Sr.
  (Deceased) and Rudolph Chavez, Jr. (Deceased), and as Next Friend of Joel Chavez, a minor;
             Darlene Chavez; Allen Chavez; Francisco Chavez; and Celia Chavez,
                                         Appellants

                                                   v.

                KANSAS CITY SOUTHERN RAILWAY CO. and Jose Juarez,
                                  Appellees

                   From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2007-CVE-000347-D4
                          Honorable Oscar J Hale, Jr., Judge Presiding


                                           ORDER
         Appellants’ motion for extension of time to file their reply brief is GRANTED. Appellant’s reply
brief is due January 20, 2015. NO FURTHER EXTENSIONS WILL BE GRANTED.



                                                        _________________________________
                                                        Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2015.



                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court